


110 HR 3479 IH: ADA Notification Act of

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3479
		IN THE HOUSE OF REPRESENTATIVES
		
			September 5, 2007
			Mr. Keller of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title III of the Americans with Disabilities Act
		  of 1990 to require, as a precondition to commencing a civil action with respect
		  to a place of public accomodation or a commercial facility, that an opportunity
		  be provided to correct alleged violations.
	
	
		1.Short titleThis Act may be cited as the
			 ADA Notification Act of
			 2007.
		2.Opportunity to
			 correct alleged violations of ADA as precondition to civil actions regarding
			 public accomodations and commercial facilitiesSection 308(a)(1) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended—
			(1)by striking
			 (1) AVAILABILITY and all that follows through The
			 remedies and procedures set forth and inserting the following:
				
					(1)Availability of
				remedies and procedures
						(A)In
				generalSubject to subparagraphs (B) and (C), the remedies and
				procedures set forth
						;
				and
			(2)by adding at the
			 end the following:
				
					(B)Opportunity for
				correction of alleged violationA State or Federal court shall
				not have jurisdiction in a civil action filed with the court under subparagraph
				(A), or under a provision of State law that conditions a violation of any of
				its provisions on a violation of this title, unless—
						(i)before filing the
				complaint, the plaintiff provided to the defendant written notice of the
				alleged violation, and the notice was provided by registered mail;
						(ii)the notice
				identified the specific facts that constitute the alleged violation, including
				identification of the location at which such violation occurred and the date on
				which such violation occurred;
						(iii)90 or more days has elapsed after the date
				on which such notice was provided;
						(iv)the notice informed the defendant that the
				civil action could not be commenced until the expiration of such 90-day period;
				and
						(v)the complaint states that, as of the date
				on which the complaint is filed, the defendant has not corrected the alleged
				violation.
						(C)ExceptionsSubparagraph
				(B) shall not apply to civil actions brought under—
						(i)Rule 65 of the Federal Rules of Civil
				Procedure requesting preliminary injunctive relief or temporary restraining
				orders; or
						(ii)State or local court rules requesting
				preliminary injunctive relief or temporary restraining
				orders.
						.
			
